Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
Applicant's amendment filed on 6/21/2022 have been entered and fully considered.  Claims 1-3 and 8-10 are amended, claims 4 and 11 are canceled, and claims 1-3, 5-10 and 12-14 are currently pending.

Response to Arguments
Applicant's arguments with respect to claims 1-3, 5-10 and 12-14 have been fully considered but are moot based upon the new grounds of rejection necessitated by applicant's amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US 2019/0380011 A1), hereinafter Wong, in view of Shao et al. (CN 107087289 A), hereinafter Shao. 

Regarding claim 1, Wong teaches a method of transmitting and receiving a short message service (SMS)-related signal of a unified data management (UDM) in a wireless communication system (Figure 9), the method comprising: 
receiving, by the UDM, a message for making a request to a user equipment (UE) for routing information (Figure 9 and Paragraph 0062; at step 2, the SMS-IWMC can issue a sending routing info for short message request to an HSS/HLR/UDM) about the SMS from an SMS-gateway mobile switching center (GMSC) (Figure 9 and Paragraph 0062; at step 1, the SC can provide a message transfer to the SMS-IWMSC), wherein the UE is attached to a first public land mobile network (PLMN) including a SMS function (SMSF) (Figure 6 and Paragraphs 0012; the first domain can correspond to a short message service function) or a second PLMN including a SMS serving node (Figure 6 and Paragraph 0013; the second domain can correspond to a 2/3G/LTE MSC.  MSC is equivalent to SMS serving node);  and
transmitting, by the UDM, a response message to the message for requesting the routing information to the SMS-GMSC (Figure 9 and Paragraph 0062; at step 3, the SMS-IWMC can receive a routing information for SM response message from the HSS/HLR/UDM. The response can include multiple node addresses),
based on the second PLMN not being identical to the first PLMN (Figure 6 and Paragraphs 0041 and 0054; UE may roam into VPLMN, thus the first PLMN is not identical to the second PLMN.  The UE may also moves from one 5G area to another 5G area), wherein the UDM checks reachability between the SMS serving node and the SMSF (Figure 6, Paragraphs 0054 and 0055; SMS-GMSC retrieves the node address for SMS delivery, the HLR/HSS/UDM can return both the current registered MSC address for 2G/3G/LTE and the SMS function address for 5G. This means the HLR/HSS/UDM can return two nodes for SMS delivery, for over 5G and 2/3/LTE), receiving a response message including information about an SMS serving node that is reachable (Figure 9 and Paragraph 0062; at step 3, the SMS-IWMC can receive a routing information for SM response message from the HSS/HLR/UDM. The response can include multiple node addresses, thus the SMS serving node is reachable to SMSF) to the SMSF (Figure 6, Paragraphs 0054 and 0055; the HLR/HSS/UDM can return both the current registered MSC address for 2G/3G/LTE and the SMS function address for 5G. This means the HLR/HSS/UDM can return two nodes for SMS delivery, for over 5G and 2/3/LTE)
Wong may not specifically teach wherein the UE is attached to both a first public land mobile network (PLMN) and a second PLMN including a SMS serving node.  In an analogous art, Shao teaches wherein the UE is attached to both a first public land mobile network (PLMN) and a second PLMN including a SMS serving node (Page 5 second paragraph; UE connects/attaches to plurality of PLMNs including a MSC server [the MSC server is equivalent to SMS serving node]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Wong and Shao because it would provide service to the user without burdening the network and dropped service (Shao, Page 2 last paragraph – page 3 first paragraph).

Regarding claim 8, claim 8 recites similar features as claim 1, therefore is rejected for at least the same reason as discussed above regarding claim 1.  Further, Wong teaches a unified data management (UDM) device for transmitting and receiving a short message service (SMS)-related signal in a wireless communication system (Figures 2 and 9), the UDM device comprising: 
a memory (Figures 2, 9 and Paragraph 0017; an apparatus can include at least one memory); and 
at least one processor coupled to the memory, wherein the at least one processor (Figures 2, 9 and 12 and Paragraph 0017; an apparatus can include at least one processor.  The at least one memory and the computer program code can be configured to, with the at least one processor, cause the apparatus at least to perform the method according to the first and second embodiments respectively, in any of their variants).

Regarding claims 2 and 9, the combination of Wong and Shao teaches all of the limitations of claims 1 and 8, as described above.  Further Wong teaches wherein the response message to the message for requesting the routing information also includes information about an SMS serving node which is not reachable to the SMSF (Figure 6 and Paragraph 0046; VPLMN [equivalent to SMS serving node] may be allowed to establish Nx to a local SMS function.  Thus VPLMN may also not be allowed to establish Nx interface to a local SMS function, thus SMS serving node is not reachable).

Regarding claims 3 and 10, the combination of Wong and Shao teaches all of the limitations of claims 2 and 9, as described above.  Further, Wong teaches wherein an SMS serving node is not reachable to the SMSF in absence of an interface between the SMS serving node and the SMSF (Figure 6 and Paragraph 0046; VPLMN may be allowed to establish Nx to a local SMS function.  Thus VPLMN may also not be allowed to establish Nx interface to a local SMS function).

Regarding claims 6 and 13, the combination of Wong and Shao teaches all of the limitations of claims 1 and 8, as described above.  Further, Wong teaches wherein the SMS serving node is one of a mobile switching center (MSC), a mobility management entity (MME), and an IP short-messaging gateway (IP-SM-GW) (Figure 6 and Paragraph 0046; a VPLMN may be allowed to establish Nx to a local SMS function, which may be the same one that is used for SGs to MME).

Regarding claims 7 and 14, the combination of Wong and Shao teaches all of the limitations of claims 2 and 9, as described above.  Further, Wong teaches wherein the information about the SMS serving node is one of information about an address of the SMS serving node or information about a PLMN to which the SMS serving node belongs (Figure 9 and Paragraph 0062; at step 3, the SMS-IWMC can receive a routing information for SM response message from the HSS/HLR/UDM. The response can include multiple node addresses).

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of Shao, as applied in the claims above, in view of Singh et al. (US 2019/0372690 A1), hereinafter Singh. 

Regarding claims 5 and 12, the combination of Wong and Shao teaches all of the limitations of claims 1 and 8, as described above.  Further, Wong teaches wherein an SMS serving node which is reachable to the SMSF (Figure 6 and Paragraph 0046; VPLMN [equivalent to SMS serving node] may be allowed to establish Nx to a local SMS function).
The combination of Wong and Shao may not specifically teach attempts to transmit the SMS upon transmission failure of the SMS by the SMSF.  In an analogous art, Singh teaches attempts to transmit the SMS upon transmission failure of the SMS by the SMSF (Paragraphs 0042 and 0075; detection signal failure).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Wong, Shao and Singh because it would balance between cost of higher latency and better detection accuracy in 5G wireless network (Singh, Paragraph 0004).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jing Gao whose telephone number is (571)270-7226.  The examiner can normally be reached on 9am - 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.G./Examiner, Art Unit 2647                                                                                                                                                                                                        
/NIZAR N SIVJI/Primary Examiner, Art Unit 2647